 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees concerning their unionactivities, sympathies, and desires, or threaten our employees with reprisals be-cause of their union activities, or threaten our employees with refusal to bar-gain with their bargaining representativeWE WILL NOT in any like or related manner interfere with, restrain, or coerceany of our employees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection as guaranteed bySection 7 of the Act or refrain from any or all such activities.All of our employees are free to become or remain, or refrain from becoming orremaining members of Teamsters, Chauffeurs and Helpers Local No. 627, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.MEMORIAL CONSULTANTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7572, if they have any question concerning this notice or com-pliance with its provisions.MayesBros., IncorporatedandInternationalChemical WorkersUnion, AFL-CIO.Case No. 23-CA-1923. June 17, 1965DECISION AND ORDEROn March 18, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-153NLRB No. 1. MAYES BROS., INCORPORATED19aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.Although we are in agreement with the Trial Examiner's findingthat on June 3, 1964, and thereafter, Respondent engaged in bad-faithbargaining in violation of Section 8 (a) (5) of the Act, we do not agreethat the record supports his further finding that on June 3, 1964, theparties reached agreement on all the substantive terms of a collective-bargaining contract and that nothing further was required but thesignatures of the parties.It is clear that as far back as September 1962 the parties had agreedon all collective-bargaining issues save one-the management rightsclause.At a bargaining meeting of November 21, 1962, Respondent,in an apparent effort to break the deadlock over this issue, offered acounterproposal containing a substitute management and grievanceclause, and proposals bearing upon seniority, wages, and duration.During the course of the meeting, the Union rejected Respondent'scounterproposalin tote.At the next bargaining session, on March 30,1964, the only contractual issue discussed was the wording of the "man-agement clause."This was the last meeting between the parties priorto the crucial bargaining session of June 3, 1964.According to the credited testimony, the first item discussed at theJune 3 meeting was the question of wages. Respondent had pre-viously offered a 6-cent-an-hour wage increase, but during the discus-sion over wages, President Mayes stated that he would prefer giving a25-cent-an-hour wage increase to signing a contract.After some fur-ther discussion, Mayes offered a 12-cent-an-hour wage increase, where-upon Farr, a union representative said, "Well, since we got this 12cents an hour, this wage increase, the Union will accept the manage-ment clause that we have in this agreement." 1The duration of thecontract, which was also discussed at the meeting, was, according tothe credited testimony of Farr, left to the Respondent to decide.Themeeting concluded with Respondent's attorney Wilde requesting 3 or4 days to study what had been discussed. Several days thereafter,Wilde called Farr and said Mayes wasn't ready to sign the agreementat that time, but he (Wilde) would see if he could get Mayes to sign.Thereafter, Farr telephoned Wilde on numerous occasions about Mayessigning the contract, but with no success.At no time during thecourse of these conversations did Farr or Wilde discuss any unresolveditems in the agreement.During the last such call, Wilde asked Farrif the latter could get the membership to accept a "letter of contract"from Mayes.Farr agreed to consider this proposition.With thisunderstanding, Wilde agreed to draft such a letter, present it to Mayes,'The reference being to the proposed agreement between the parties. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDand send Farr a copy.No such letter was ever sent, admittedly be-cause Mayes would not sign it.The Trial Examiner correctly found that prior to the June 3 meet-ing only one issue remained to be resolved between the parties-themanagement rights clause.2At the June 3 meeting, however, twoissues which had previously been discussed-wages and duration ofthe contract-were again considered.The parties were unable toagree whether the term of the contract should be for 1 or 2 years.When Mayes offered a 12-cent-an-hour wage increase, the Union toldMayes it would accept whichever term Respondent desired.But theUnion conditioned acceptance of the 2-year-contract on the grantingof another 12-cent-an-hour wage increase in the second year.'Thus,as the duration of the contract was unresolved at the June 3 meetingand the Union's offer to allow Respondent to choose the term of thecontract was conditioned upon a wage increase over and above thatwhich Respondent had offered, it cannot be said that the partiesreached agreement on all terms of the contract.Accordingly, we findno contract existed between the parties on June 3 or thereafter.How-ever, we also find that on June 3 and thereafter, Respondent acted inbad faith by misleading the Union into believing that a contract hadbeen agreed upon and by engaging in conduct, detailed in the TrialExaminer's Decision, which had as its object the undermining of theUnion's status as bargaining representative.Accordingly, we shallorder the Respondent to bargain with the Union, upon request, and ifan understanding is reached, to embody such understanding in asigned agreement.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent Mayes Bros., Incorporated,Houston, Texas, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order, assomodified : 41.Delete the following language from paragraph 1(a) of the TrialExaminer's Recommended Order :(a) . . . "by refusing to sign an agreement embodying provisionsagreed upon" ... .2 Respondent's attorney Wilde admitted that only one issue remained to be resolvedas of June 3 In view of this admission, the Trial Examiner's rulings preventing Respond-ent from examining all aspects of the prior bargaining relationship cannot be deemed tobe prejudicial.8Farr testified that he told Wilde that the Union would accept a 1- or 2-year agreement"doubling the amount of wages for the second year."4 The telephone number given below the signature of the Appendix attached to the TrialExaminer's Decision is amended to read: "Telephone No. Capitol 8-0611, Extension 296." MAYES BROS., INCORPORATED212.Delete paragraph 2(a) of the Trial Examiner's RecommendedOrder and insert the following as paragraph 2(a) :"(a)Upon request, bargain collectivelywithInternationalChemical Workers Union, AFL-CIO, as the exclusive bargaining rep-resentative of the employees in the appropriate unit, and, if anunderstanding is, reached, embody such understanding in a signedagreement."3.Delete the first indented paragraph of the Appendix attached totheTrialExaminer's Decision, and insert in place thereof, thefollowing :WE WILL, upon request, bargain collectively with InternationalChemical Workers Union, AFL-CIO, as the exclusive bargainingrepresentative of our production and maintenance employees, ex-cluding office clerical employees, professional employees, guards,watchmen, and supervisors within the meaning of the Act.WE WILL, if an understanding is reached, embody any suchunderstanding in a signed agreement.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed October 8, 1964, by the above-named labor organization, theGeneral Counsel of the National Labor Relations Board on November 13, 1964,issued his complaint and notice of hearing.The above-named Respondent duly filedits answer.The complaint alleges and the answer denies that the Respondent hasengaged in and isengagingin unfair labor practices in violation of Section 8(a)(5)and (1) of the National Labor Relations Act, as amended. Pursuant to notice, ahearing was held in Houston, Texas, on January 26, 1965, before Trial ExaminerC.W. Whittemore.At the hearing all parties except the Charging Union were represented by counseland were afforded full opportunity to present evidence pertinent to the issues, to argueorally and to file briefs.Briefs have been received from General Counsel and theRespondent.Upon the record thus made, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPO DENTMayes Bros., Incorporated, is a Texas corporation, with principal office and placeof business in Houston, Texas, where it is engaged in providing pipe coating andwrapping services.During the 12 months before issuance of the complaint it pro-vided goods and services valued at more than $50,000 to customers located outsidethe State of Texas.During the same period it purchased and had delivered frompoints outside the State of Texas goods valued at more than $50,000.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternat; nal Chemical Workers Union,AFL-CIO,is a labor organization admit-ting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe chiefissueraised by the complaint is factual: whether or not since June 3,1964, the Respondent has refused to execute a written contract with the Charging 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion although on that date full understanding as to the contents of an agreementhad been reached by the parties.A subsidiary issue is whether certain conduct onthe part of the company representatives has been, as urged in General Counsel'sable brief, "a rejection of the collective bargaining principle in violation of Section8(a)(5) and(1) of the Act."As relevant background the following summary of certain events is made.OnFebruary 7, 1962, the Board certified the Charging Union as the bargaining repre-sentative of the Respondent's employees in an appropriate unit.Late that year andearly in 1963 the Union filed 8(a)(5) charges against the Respondent, resulting inthe issuance of a complaint and a hearing. In August 1963, Trial Examiner Wel-lingtonA. Gillis issued his decision dismissing the complaint.On November 23,1963, the Board adopted his findings and recommendations.'B. The refusal to bargain1.Relevant negotiationsThe Board decision previously cited covered negotiating events through Novem-ber 21, 1962. In substance, the chief issue in that case was whether the Respondentunlawfully insisted upon retaining in a management clause certain provisions whichwould have required the Union to forfeit its statutory duty to represent the employ-ees concerning discipline and discharge.The Board adopted Trial Examiner Gillis'conclusion that General Counsel had not sustained his burden of proving thealleged fact.The present case chiefly involves two meetings of the parties following issuance ofthe Board decision in the earlier case: meetings that occurred late in March and onJune 3, 1964. It is General Counsel's contention that at the June 3 meeting theUnion completely capitulated on the one remaining issue, that of the managementclause, and that counsel for the Respondent failed to abide by his agreement to draftand submit the final understanding in writing for signature.On the contrary, it isthe position of the Respondent that no final agreement or understanding was in factreached on June 3.In my opinion the preponderance of credible evidence supports General Counsel'scontention.Facts leading to this conclusion are:(a)According to the credible testimony of Union Representative Fan, the onlycontractual issue discussed at the March 30 meeting was the wording of the "man-agement clause." 2 It appears that no agreement was reached.(b)According to the credible testimony of Fan and another union representative,Brewer, the question of wages was first discussed at the June 3 meetingUp tothis point the Respondent had offered a 6-cent-an-hour increase.PresidentMayesdeclared, according to the union representatives' uncontradicted testimony, that hewould prefer to give a 25-cent-an-hour increase to signing a contract.And accord-ing to Attorney Wilde's own testimony, "We were particularly interested and sodiscussedthe fact that theUnion had givenup at other plants and asked them whytheywere so persistent at Mayes Bros." [Emphasis supplied.]Mayes finallyoffered a 12-cent-an-hour increase.Upon this concession, Farr then said, "Well, sincewe have got this 12 cents an hour, this wage increase in here, the Union will ac-cept the management clause that we have in this [proposed] agreement," whichhad been submitted to the Union by the Company before the November 1962 meet-ing, and which is in evidence as General Counsel's exhibit.Farr also told Wildethat he would leave the term of the contract up to the Company's wish and.determination.(c)The Union's sudden capitulation upon the one substantive point in issue ap-parently took Wilde by surprise.He asked for a few days to "study" the matter,and said he would call FanHe did call Farr a few days later, and said that al-though he was trying, he was unable to get Mayes to sign the agreement.TheRespondent's attorney raised no question with Fan about any terms of the under-standing reached.(d) Farr called Wilde several times thereafter about signing the contract with nosuccess.At the last of such calls, Wilde asked Farr if the latter could get themembership to accept a "letter of contract" from Mayes.Farr agreed to consider1145 NLRB 181.9Attorney Wilde, the only management witness to testify concerning this meeting, didnot dispute Farr's testimony on this pointHe said that about 90 percent of the time atthis meeting was spent on matters not concerning the contract, but did not specify whatsubject or subjects were covered during the remaining 10 percent of the period. MAYES BROS., INCORPORATED23this proposition.Upon this Wilde agreed to draft such a letter, present it to Mayes,and send him a copy.Wilde has never submitted even a "letter of contract" totheUnion .32.Conduct following negotiationsThe following conduct by company officials after the last negotiating meeting,established by credible testimony, significantly supports the conclusion that Mayeshas steadfastly refused, and is continuing to refuse, despite whatever efforts his owncounsel has made to the contrary, to meet his obligations under the Act.(a) In June Assistant Superintendent Dyess asked employee Davis who was thenthe head of the employee negotiating committee, to try to get the "boys" out of theUnion, because Mayes was not going to sign any contract with it.(b) In October Dyess again told him to talk to the "boys," and that Mayes wouldsign no contract with them until they voted the Union "out."He further said thathe would guarantee that they would get an increase if they did get the Union "out."He added that if he were the owner of the plant, he would fire every s.o.b. there, andsome day he might get the chance to do so?(c) In June or July Dyess approached employee Hewitt and said he had heard hewanted to drop the Union and added that he would guarantee a 25-cent increasewithin 3 days after the "boys" dropped the Union .531 am unable to credit Attorney Wilde's testimony where inconsistent with that ofthe testimony of the union representatives or contrary to the inherent probabilities of thecircumstances as described by himself.His testimony was given, at least on direct, innarrative form.He claimed that at the last negotiating meeting in November 1962, noagreement was reached upon five specific counterproposals proffered by the Company thatday.Yet his own letter, placed in evidence by himself and accompanying the proposalsas given to the union attorney at that meeting, show clearly that these five proposals werebeing offered as "substitute clauses" for the management clause which the Union had con-sidered "unpalatable "The Union, as above noted, finally accepted the management clausein full, and the "substitute clauses" became immaterialWilde also claimed that theJune 3 meeting "broke up with the understanding that I would call Mr. Farr if the companycould make further proposals to settle the dispute."Yet he makes no claim that he there-after in fact did make any further proposals, nor does his testimony indicate any subjectupon which he might have made further proposalsHe contended that "it is my im-pression that the company and the union have not agreed on any contract that can bereduced to writing and signed at this time."Yet lie admitted that he did talk to Parr inmid-June and suggest the "possibility of entering into a letter agreement."He failed toexplain at the bearing, and admitted he never informed Farr, as to any provisions thatcould be included in a unilateral "letter agreement" which could not as appropriately beincluded in a mutually binding contract. It is Wilde's claim that Parr said he wouldconsider the proposition of a "letter agreement" and let him know, but he never receiveda reply.He flushed with embarrassment, however, when asked how he expected Parr tosubmit "letter" proposals to his membership when Wilde neither sent such a letter norgave Farr any specific information as to what would be contained in itOn cross-examination,Wilde admitted that as far back as September 1962, there was but one issueremaining for solution in reaching an agreement, the management clause.Also on cross-examination Wilde at first said that the Union on June 3 agreed to "neither one" of themanagement clauses (one in the full agreement proposed by him before the November 21,1962, meeting, and the other in his "substitute" proposals of the same date as describedabove).He then admitted, however, as follows: "I would say that Mr. Parr indicated thatthe management rights clause as proposed by the company was palatable to the union."Thus, after much evasive and circumambulatory testimony, he finally conceded preciselywhat Parr and Brewer claimed: that on June 3 the Union agreed to this controversialclauseFinally, also on cross-examination, he admitted that at the conclusion of theJune 3 meeting, Farr asked him, "Mr Wilde, will you please see that one [agreement]is prepared so we can sign it 9" It seems quite absurd to believe that had no understand-ing been reached that Farr would have, as he admitted, asked him to draft it in writingso it could be signed*Dyess' partial denials are not creditedNot only was lie a far from impressive witnessbut in effect he admitted the first request made to Davis, but attempted to explain it bysaying that he had heard another employee wanted to get out of the Union. And hecandidly admitted that he told Davis "I could fire any one of you so-and-so's at any timepractically during the day."5Dyess admitted that he told Hewitt "that there would be no point in him asking any-body at Mayes Bros for a raise as long as he belonged to the Union, and that until he gotof it, that would be the only way." 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Also in June or July Dyess told employee Mingo to talk his fellow employeesinto withdrawing from the Union, and that if they did they would get a raise.Hewarned that there would be no raise unless they did drop the Union.(e) Somewhat later, after receiving a raise, the same employee met MayesThelatter, according to his own testimony, was "fixing to go home" and asked the em-ployee what the "boys" thought about the raise.Mingo said they appreciated it.According to his own testimony, Mayes then said, "You possibly will get along muchbetter out here by staying with me and let that Union alone."(f) In July or August Dyess asked employee McCord and others in a group to"drop" the Union, and declared that they could "forget" about a contract, becauseMayes wouldnot sign one.63.ConclusionsAs observed above, the foregoing statements by both Dyess and Mayes, madeafter the June 3 negotiating conference, provide further support for the conclusionthat the refusal to sign a contract was based upon Mayes' persistent intent not toenter into an agreement with the Union, and further detracts from the validity ofthe Respondent's claimed position that no agreement was reached. "Good faith"may not reasonably be ascribed to an employer who candidly admits that he tellsan employee that he will "get along much better out here by staying with me andlet that Union alone."The conduct described also constitutes independent violations of Section 7 rights,in that it interferes with, restrains, and coerces employees in their efforts to seek,through a lawful bargaining agent, a collective-bargaining agreement, and unlawfullydiscourages membership in and activity on behalf of a labor organization.The Respondent offered no evidence to contest the allegations of the complaintconcerning the appropriate unit or the Board certification of the Union. It is there-fore concluded and found that at all times since February 1962 the Charging Unionhas been the exclusive representative of all employees in an appropriate unit set forthbelow for the purposes of collective bargaining:All production and maintenance employees at the Respondent's Houston plant,excluding office clerical employees, professional employees, guards, watchmen,and supervisors, as defined by the Act.Finally, it is concluded and found at all times since June 3, 1964, the Respondenthas refused to bargain in good faith with the Charging Union as the exclusive bar-gainingrepresentative of its employees, and thereby has interfered with, restrained,and coerced employees in the exercise of rights accorded them by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Itwill be recommended that, upon request, the Respondent immediately sign andexecute the agreement reached on June 3, 1964. If such is not requested by theCharging Union, it is recommended that the Respondent bargain in good faith withthe said Union as the exclusive representative of all employees in the unit describedherein and, if an understanding is reached, embody such understanding in a signedagreement.It is further recommended that, in the event the Union requests thatthe agreement of June 3, 1964, be executed, retroactive effect be given to said date ofall terms of said agreement, including but not limited to provisions relating to wagesand other benefits, and that employees be made whole for any losses suffered byreason of the Respondent's refusal to sign said agreement.?6 Dyess admittedthat he told employees he did not believe Mayes would sign a contract7SeeWarrensburgBoardcbPaper Corporation,143 NLRB 398, andOgle ProtectionService,Inc., et ai.,149 NLRB 545. MATES BROS.,INCORPORATED25In view of the nature and extent of the Respondent'sunfair labor practices, asdescribed herein, it will be recommended that the Respondent cease and desist frominfringing in any manner upon the employees'rights as guaranteed by Section 7 ofthe Act.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.InternationalChemicalWorkers Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.On June 3,1964, and at all times material since then,the aforesaid Union was,and now is,the exclusive representative of all production and maintenance employ-ees at the Respondent's plant, exclusive of professional employees,guards, watch-men, and supervisors,as defined in the Act,within the meaning of Section 9(a) and(b) of the Act.3.By refusing to sign a written agreement embodying an understanding reachedon June 3, 1964, concerning rates of pay,wages, hours of employment,and otherterms and conditions of employment,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(5) of the Act.4.By interfering with, restraining,and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended,I recommend that Respondent,Mayes Bros., Incorpo-rated, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Chemical Workers Union,AFL-CIO,as the exclusive representative of all employees in the appropriate unitwith respect to wages, rates of pay, hours of employment,or other terms of employ-ment,by refusing to sign an agreement embodying provisions agreed upon,solicitingwithdrawal from said labor organization by threats or promises,or informing em-ployees that it will not enter into a contract with said labor organization.(b) In any manner interfering with, restraining,or coercing employees in theexercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action, designed to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named labor organizationin the manner set forth above in the section entitled"The Remedy."(b) Post at its plant in Houston,Texas, copies of the attached notice marked"Appendix." 8Copies of said notice, to be furnished by the Regional Director forRegion 23, shall, after being duly signed by an authorized representative of theRespondent,be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that such notices are not altered,defaced, or covered by any material.(c)Notify said Regional Director,in writing,within 20 days from the date ofthe receipt of the Trial Examiner'sDecision,what steps have been taken tocomply herewith.9s In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order"I In the event this Recommended Order is adopted by the Board,this provision shallread"Notify said Regional Director,inwriting,within 10 days from the date of thisOrder,what steps the Respondent has taken to comply herewith " 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance withthe National Labor Relations Act, we notify you that:WE WILL, upon request, execute the June 3,1964, agreement reached by usand International ChemicalWorkers Union,AFL-CIO,the agreement to beeffective from that date to at least the next renewal date provided therein follow-ing signature,and give retroactive effect to all the terms of said agreement, in-cluding but not limited to the provisions relating to wages and other benefits andmake whole employees for any losses suffered by reason of the Respondent'srefusal to execute the agreement,but if no request to execute is made, we will,upon request,bargain collectively with said union as the exclusive bargainingrepresentative of all employees in the following unit:All our production and maintenance employees excluding office clericalemployees,professional employees,guards,watchmen and supervisorswithin the meaning of the Act.WE WILL NOT, by threats or promises, try to get you to withdraw from theabove-named union,or any other labor organization.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice or not to engage in any unionactivities.MAYES BROS., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston,Texas, Telephone No. Capitol8-0611,Extension4271,if they have any question concerning this notice or com-pliance with its provisions.May Aluminum,IncorporatedandAluminum Workers Interna-tional Union.Case No. 123-CA-1907.June 17,1965DECISION AND ORDEROn April 7, 1965, Trial Examiner Boyd Leedom issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The153NLRB No. 6.